Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments and arguments) filed with the RCE are acknowledged.  Claims 7-8, 10-11, 21-23, and 25-29 are pending and examined on the merits.  The examiner is open to interview to advance prosecution on the merits.

Election/Restrictions - Maintained
Applicant’s election without traverse of Group II, claims 7-11, in the reply filed on 11/24/20 is acknowledged.  The species composition election has been withdrawn as deemed all same-class elements respectively.

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 103 – Obviousness, Maintained (Modified as to Claims)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Instant claims 7-8, 10-11, 21-23, and 25-29 remain rejected under 103(a) as obvious over Patton et al. (hereinafter 'Patton') in view of Kimer (U.S. Patent No. 5948751) and further in view of Abbas (U.S. Patent Application No. 20030198666). 
Regarding claim 7, Patton discloses a method of reconstituting a dry powder insulin formulation

    PNG
    media_image1.png
    164
    365
    media_image1.png
    Greyscale

; comprising: 
1) between about 70 and 95% w/w of insulin (para [0058] - '...1.87.9% insulin...'); 
2) between about 5 and 30% w/w of the buffering agent (para [0058] - '...11.5% sodium citrate...');
3) an organic salt (para [0014]);
4) less than about 5% water (zero in Patton, no mention thereof);
5) less than about 0.6% zinc (zero in Patton, no mention thereof);
6) mass median diameter (MMD) of less than about 2 to 50 um (para [0056]; 1-3 um);
7) reconstituting with a solvent (e.g. water) into liquid form (para [0056].
As for the final limitation of insulin concentration between 1-70 mg/ml after reconstitution, the above passage is silent as to the final concentration, but as evident of such being routinely 
	Regarding claim 8, wherein the liquid formulation has a concentration of greater than about 35 mg/mL, such is merely routine optimization depending on the amount of insulin concentration desired, as standard within the field of insulin therapy (Official Notice taken under MPEP 2144.04); absent some evidence to the contrary not found of record; e.g. that such was not  previously attainable in the field or some unexpected benefit flows thereon.
Regarding claim 9, Patton employs water as the solvent (para [0056].
Regarding claim 10, since Patton employed the same technique of reconstituting insulin with a solvent (e.g. water, para [0056]), it would stand to reason that such would occur within “about” 1-2 minutes (60-120 seconds).
Regarding claim 11, Patton discloses the dry powder insulin formulation for reconstitution of claim 1, as described above, wherein: the dry powder insulin formulation does not contain a stabilizer or a preservative (para [0058] - '...1.87.9% insulin; 11.5% sodium citrate; 0.6% citric acid...').

Regarding claim 21, Patton is silent as to any zinc presence and therefore teaches the limitation of no zinc.
Regarding claim 22, Patton teaches the presence of citrate (para [0058]).
Regarding claim 23, Patton teaches the addition of mannitol – a sugar, and thereby sweetener/flavoring agent/taste-masking agent - to the dry powder (para [0037]).

Regarding claim 25, Patton only states salts are optional (e.g. sodium citrate) and therefore may be less than 1% (absent).
Regarding claims 26 and 27, Patton does not expressly teach where antimicrobial agents and antioxidants may be admixed with insulin, but Abbas fills this gap (see para [0183].
Regarding claim 28, Patton contains a bulk density of “about” 0.1 to 0.5 as standard insulin density and extendable any amount “about” that range, as such is merely a routinely optimizable parameter depending on the bulk density desired in this old art.
Regarding claim 29, Patton teach between about 5 and 30% w/w of the buffering agent (para [0058] - '...11.5% sodium citrate...'), covering the range claimed.
Thus, the amended claimed invention is prima facie obvious based on Patton in view of Kimer and Abbas.
Response to Arguments and Amendments
	Applicant’s arguments and amendments have been fully considered but not yet found persuasive.  Applicant’s arguments are all tied to a new limitation (pH of 7.5 and 9.0) which is rejected as lacking support and being indefinite.  Further, as pH is a routinely optimizable parameter any range thereto is equally and the comparison data is not presented in a way versus valid controls to show whether unexpected results were achieved or not.  The rejection is thus maintained for the reasons of record.

Claim Rejections - 35 USC § 112(a) – New, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claim Rejections - 35 USC § 112(b) – New, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-11 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8, 10-11, 21-23, and 25-29, are rejected in the context as now claimed based on the new amendments, the phrase “and a pH of 7.5 and 9.0" is indefinite because a composition cannot have two pH’s. The phrase should be modified by adding the term “between” as in the former dependent claim.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654